Citation Nr: 1011455	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  09-01 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1998 to 
December 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection and assigned a noncompensable rating for a 
right knee disability (degenerative arthritis of the right 
knee), effective December 5, 2007.  However, as that grant 
does not represent a total grant of benefits sought on 
appeal, the claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claim.

The record reflects that the Veteran was treated in service 
for right knee pain and diagnosed with a right medial 
meniscus tear and patellofemoral dysfunction.  On an August 
2007 predischarge examination, he complained of constant 
right knee pain, which he described as "squeezing, burning, 
oppressing, and sharp."  He also reported neurological 
symptoms, manifested by radiating pain and weakness in his 
right lower extremity.  Additionally, the Veteran stated that 
his right knee disability was productive of swelling at 
night, giving way while walking and running, loss of balance 
and endurance, and fatigability.  However, he denied 
stiffness, heat, redness, or locking.  The Veteran indicated 
that his right knee symptoms worsened after physical activity 
and were relieved by rest and medication.  Additionally, he 
reported functional impairment manifested by a "loss of 
balance" while walking and running, but denied any 
incapacitating episodes as a result of his right knee 
condition.

On clinical examination, the Veteran demonstrated ranges of 
motion of 140 degrees flexion and 0 degrees extension, which 
was considered normal.  No additional limitation of function 
due to pain, fatigue, lack of endurance, or incoordination 
after repetitive use was shown.  Nor were there any findings 
of edema, effusion, weakness, tenderness, redness, heat, 
subluxation, guarding of movement, locking pain, genu 
recurvatum, or crepitis.  The anterior and posterior cruciate 
ligament stability tests of the right knee were within normal 
limits, as were the medial and lateral collateral ligament 
stability and medial and lateral meniscus tests of that 
joint.  Additionally, sensory and motor tests were negative 
for any abnormalities.  No reflex or other neurological 
testing appears to have been attempted.  X-rays revealed 
degenerative changes, with swelling, which were found to be 
consistent with a diagnosis of arthritis.

The record thereafter shows that the Veteran has submitted 
lay statements alleging chronic pain and discomfort in his 
right knee that equals or exceeds that associated with his 
left knee disability, for which he is currently rated 10 
percent disabled.  Additionally, the Veteran has complained 
of limitation of motion in his right knee due to swelling.  
He also has asserted that the physician who performed surgery 
on his left knee informed him that his right knee was 
actually the worse of the two.  Moreover, the Veteran has 
contended that his right knee symptoms have limited his 
"everyday performance" and restricted him from "living 
life to the fullest."

VA medical records dated from April 2008 to August 2008 
reflect that the Veteran sought treatment and was prescribed 
medication for prescribed medication for bilateral knee pain 
and related symptoms.  A musculoskeletal examination 
performed in August 2008 revealed no gross deformities.  
Anterior and posterior drawer and pivot shift tests were 
negative.  Additionally, the Veteran was found to have two 
plus vascular pulses in his lower extremities, bilaterally, 
and a capillary refill of less than three seconds.  
Significantly, the Veteran's VA treating provider indicated 
that he would recommend additional X-rays if the Veteran's 
knee pain increased, and advised him to return to the VA 
clinic if he experienced additional knee pain, locking, 
giving out, swelling, or related symptoms.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
In this case, the Veteran's August 2007 predischarge 
examination is somewhat stale, and the record reflects that 
he has reported that his right knee pain and other symptoms 
that have worsened since that examination.  Additionally, the 
Veteran has provided evidence of ongoing VA medical treatment 
that indicates that his right knee disability may have 
increased in severity.  Because there may have been a 
significant change in the Veteran's condition, the Board 
finds that a new examination is in order to address the 
current severity of his right knee disability.  In light of 
the aforementioned clinical and lay evidence, that 
examination should include specific findings regarding the 
Veteran's ranges of motion, as well as any functional 
limitations and neurological manifestations related to that 
service-connected disability.

A remand is also warranted to obtain any outstanding VA 
medical records.  The record reflects that in August 2008 the 
Veteran was advised to return to the VA community based 
outpatient clinic in Key West, Florida, for X-rays and 
follow-up medical treatment if he experienced additional knee 
pain, locking, giving out, swelling, or related symptoms.  
However, no VA medical records dated after that time have yet 
been associated with his claims folder.  Because it appears 
that there may be outstanding VA medical records dated after 
August 2008 that may contain information pertinent to the 
Veteran's claims, the Board finds that efforts to obtain 
those records should be made on remand.  38 C.F.R. § 
3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder all medical records from the VA 
community based outpatient clinic in Key 
West, Florida, dated from September 2008 to 
the present.

2.  After the above development has been 
completed, schedule the Veteran for a VA 
examination with an appropriate specialist 
to determine the current nature and severity 
of his service-connected right knee 
disability.  The examiner should review the 
claims folder and should note that review in 
the report.  The rationale for all opinions 
should be explained.  Specifically, the VA 
examiner's opinion should address the 
following:

a)  Identify all orthopedic pathology 
related to the Veteran's right knee 
disability.

b)  Conduct all necessary tests, to 
include X-rays and range of motion 
studies of the right knee in degrees.  

c)  State whether any ankylosis 
(favorable or unfavorable) is present.  

d)  Specify whether the Veteran's right 
knee disability is manifested by genu 
recurvatum (acquired, traumatic, with 
weakness and insecurity in weight-bearing 
objectively demonstrated), or by malunion 
of the tibia or fibula, or nonunion of 
those bones, with loose motion, requiring 
a brace.  

e)  State whether the service-connected 
right knee disability is accompanied by 
recurrent subluxation or lateral 
instability, and whether any such 
subluxation or lateral instability is 
slight, moderate, or severe.  

f)  Discuss whether the Veteran has 
additional functional loss from his right 
knee disability, and describe any pain, 
weakened movement, excess movement, 
excess fatigability, or incoordination 
resulting from that service-connected 
disability, as discussed in 38 C.F.R. §§ 
4.40, 4.45 (2009), and DeLuca v. Brown, 8 
Vet. App. 202 (1995).

g)  State whether there is X-ray evidence 
of arthritis.

h)  Discuss how the Veteran's right knee 
disability impacts his activities of 
daily living, including his ability to 
obtain and maintain employment.  
38 C.F.R. § 4.10 (2009).

3.  Then, readjudicate the claim.  If any 
aspect of the decision remains adverse to the 
Veteran, issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


